Martin, J.

delivered the opinion of the court.
The plaintiffs and appellants, have put this case before us, on a bill of exceptions taken by their counsel, to the opinion of the first judge, by which they were refused leave to prove by the testimony of John Blair and other witnesses, the allegations in their petition, relative to the state of a certain road during the last two years.
The judge has not given any reason for the refusal, nor did the appellees’ counsel urge this ground' of opposition.
The testimony appears to us to have been relevant, the plaintiffs seeking to avail themselves of a clause in their lease,, by which they were authorised to resume their ground, if their lessee did not keep a road thereon, in good order and repair.
It is, therefore, ordered, adjudged, and decreed, that the judgment be annulled, avoided and reversed, and the case be remanded, with directions to the judge, to admit the proposed testimony, the appellees paying costs in this court.